Title: To James Madison from Tench Coxe, 21 July 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
21st July 1807

A case of so much importance to the U. S. has occurred here, that I do myself the honor to inclose to you a copy of the opinions of Ch. J. Tilghman and Judge Smith (of the Supe. Co. of Pa.) which was lent to me by Mr. Du Ponceau.  He was of course for France, and Mr. C. Hare for the officer.  In the course of the discussion, it appeared, that Mr. Bond was offered to prove that British Deserters were not delivered up, on the ground of a defect of provision or rule of Law, with reference to Mr. Erskine as the source of the information.  This offer appearing to me against the official duty of Mr. Bond, it seems that a political object has accompanied the ostensible motives in the case.  It is alleged that Mr. Dumas had a female connexion from France, to whom Mr. Bond had been authorized from Europe to pay a sum of money, which produced an acquaintance with her, and that she applied for his aid.  This, it is said, produced the recommendation to Mr. C. W. Hare.  It may have been wished to procure a decision of Judge Smith (who was first applied to & who called in the Chief Justice,) in order either to gain a point on the subject of Deserters, if he was favorable to delivering up, or to gain a point on the same subject, which the demands of France would furnish in favor of England at this Crisis.  Judge Smith mentioned to me their satisfaction in finding peculiar ground in this case, arising from Dumas’s being a prisoner, having come in without a ship, or being at the time under command, & being now on parole.  The main & proper question of the delivery of persons deserting from ships regularly received there, is left untouched.  It is said Judge Peters will be applied to.
I presume the Quebec article about our frigate, of the 29th June, has reached your office.  It seems to fix the certainty, that on some ground or with some view a recent order has been received from England, respecting Deserters.
I am of opinion, that the British are far from believing that their movement of the 22d. June was fortunate for them.  It has given vigor & activity to their enemies here.  It has diminished considerably their friends: and it has convinced them that there is a current strong enough to controul the remainder of their friends, which they know too well that they have here.
An eminent fedl. Lawyer has publickly observed, that he should be glad, that any person would point out to him any thing in the L. of Nations against the search of a neutral public armed ship more than a merchantman.  I think from his character & general situation, that it is the result of an investigation made for the English officers here.  If not, from personal aversion to our Administration & principles.
I do not know whether any person of this state has possessed the Treaty, but a lady of the strictest veracity here, in America, informed me, that she had seen the Treaty.  I know she has not been at Washington since it arrived.  I presume therefore, that Mr. E. or some one for him has shewn it in her family.  I have the honor to be dear Sir yr respectf. h. Servt.

T. C.

